FILED
                            NOT FOR PUBLICATION
                                                                              MAY 15 2015
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


ALAN LEE BRINKER,                                No. 12-17565

               Plaintiff - Appellant,            D.C. No. 4:10-cv-03091-SBA

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

       In 1993, Alan Brinker was awarded disability benefits under Title II of the

Social Security Act. He appeals pro se from the district court’s judgment affirming

the Commissioner of Social Security’s decision that Brinker’s disability ended in

January 2001. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012). We have considered the parties’ contentions, including Brinker’s

arguments in his opening and reply brief. We affirm the district court.

       The administrative law judge (“ALJ”) did not err in finding that Brinker

completed a “trial work period” when he performed services for a total of nine

non-consecutive months in a sixty-month period between 1996 and December

2000. See 20 C.F.R. §§ 404.1592(e)(2) (defining the beginning and end of a “trial

work period”), 404.1594(d)(5) & (f)(1) (performance of substantial gainful activity

following the completion of a trial work period establishes that the individual is no

longer disabled); Lingenfelter v. Astrue, 504 F.3d 1028, 1039 (9th Cir. 2007)

(discussing regulations that provide for a trial work period in which a claimant may

work and still be considered disabled). Brinker’s contention that he did not work

in March 1996 is unpersuasive because the regulations define “services” by

reference to the timing of earnings, rather than the timing of work performance.

See 20 C.F.R. § 404.1592(b)(1)(i) & Table 1. Additionally, the ALJ reasonably

concluded that Brinker worked in November and December 2000, and thereafter

performed substantial gainful activity following the completion of the trial work

period. See Molina, 674 F.3d at 1110 (describing the first step of the sequential

evaluation for disability as whether the claimant is “doing substantial gainful

activity”).


                                          2
      The ALJ did not err in failing to continue Brinker’s hearing because, despite

the ALJ’s repeated offers, Brinker did not request a postponement to obtain

counsel. Additionally, Brinker has not shown that the ALJ failed to fully and fairly

develop the record when the ALJ questioned Brinker about his employment and

diligently explored the evidence regarding the trial work period. See Key v.

Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985).

      The district court did not abuse its discretion in denying Brinker’s motion

for appointment of counsel because there are no provisions for supplying counsel

at government expense in social security cases. The district court also did not err

in declining to remove certain information from its summary judgment order

because the order accurately described the administrative record, and Brinker has

not shown compelling reasons why the information should be sealed. See Oliner v.

Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014) (“In keeping with the strong

public policy favoring access to court records, most judicial records may be sealed

only if the court finds ‘compelling reasons.’”). Finally, a subsequent award in

2012 of disability insurance benefits is not probative as to whether Brinker’s

earlier disability ended in 2001.

      AFFIRMED.




                                          3